Title: To Thomas Jefferson from Wakelin Welch, 10 December 1784
From: Welch, Wakelin
To: Jefferson, Thomas



Sr.
London 10th Decemr. 1784

On the 17th. Septr: I did myself the Honour to write to your Excellency at Paris, in which I took the Liberty of Inclosing your Account Currt. Leaving Ballance in my favour £122.5.10 made out to the 22d. Augst:, and as I have not since been favour’d with an Answer Mr. Moore who I yesterday saw and who particularly request his Duty to you, was certain that my Adress had not come to hand, and therefore desired I would inform you thereof, which I hope from the Liberty now taken you will not be displeas’d. Several Vessells are just come in from Virginia but nothing particularly New. am Your Excellencys Most obliged Hble. Servt.,

Wake Welch

